STEPHENS, Associate Justice
(dissenting) .
I think the payment of the license fee in this case was not voluntary but under compulsion and that, therefore, the plaintiff in error had a right to bring suit to recover it. Union Pacific Railroad Co. v. Dodge County Commissioners, 98 U.S. 541, 545, 25 L.Ed. 196, relied on in the majority opinion is, I think, distinguishable. There, “After all the taxes had become delinquent under the law, but before any active steps whatever had been taken to enforce their collection, the company presented itself at the treasurer’s office, and in the usual course of business paid in full every thing that was charged against it, accompanying the payment, however, with a general protest against the legality of the charges and a notice that suit would be commenced to recover back the full amount that was paid. * * * ” 98 U.S. 541, at page 545, 25 L.Ed. 196. It is true that in that case the tax list with warrants attached was in the possession of the treasurer, but .there is nothing in the case to indicate that he had threatened immediate use of the warrants and that because .of that the taxes were paid. In the instant case, according to the record, the plaintiff in error paid the license tax in question “under protest and the officer having told him if he did not pay it he would be arrested.” It is not made to appear that the plaintiff in error knew that the.officer did not have authority to make the arrest. This, I think, is a sufficient showing of duress.
On the merits of the case: I think the testimony falls short of bringing the building within the statute as an apartment house. The provision is: “Within the meaning of this section an apartment house shall be a building in which the rooms are occupied in suites by three or more families.” Act of July 1, 1902, 32 Stat. 622, c. 1352, § 7; Act of July 1, 1932, 47 Stat. 555, c. 366, par. 29. District of Columbia Code for 1929, Supplement 1, Title 20, § 1729. It is possible to spell out of the testimony two suites occupied by families in the building, one on the third floor where two rooms with cooking facilities were rented to- a man and his wife and child, another on the first floor where a room and a kitchen were rented to a man and his wife; but the third situation, also on the first floor, where “a young man paid the rent for two adjoining rooms, one for his mother and one for his aunt, and each room had cooking facilities,” seems to me to be hardly possible of characterization as a suite. I take the phrase “adjoining rooms” in the ordinary sense of the word “adjoining,” i. e., rooms side by side but not connected within. It seems to me to require too strained a construction of the words to say that, where each of two sisters (this relationship was conceded at the argument), lives in a separate room not connected, they are living in a suite merely because the rooms are adjoining.
I think, therefore, the judgment of the trial court denying right of recovery to. the plaintiff should be reversed.